Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-19, and 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Analysis
Claim 9: Ineligible 
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
            The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of  establishing, using the first computing device of the user, a local wireless communication link with a second computing device of the user; receiving, over a local communication link and from the second computing device, a request for user information corresponding to the user; requesting, using the first computing device, user credentials of the user to validate access to multiple sets of user information corresponding to the user and stored at the database; receiving, using the first computing device, the user credentials via the authentication sensor; validating, using the first computing device, the user credentials permit access to the multiple sets of user information; responsive to the request and validating the user credentials permit access to the multiple sets of user information, displaying a user interface Step 2A1 – Yes).  
            Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a database, one or more processors, and an Step 2A2-No). 
            Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether the claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
            Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or an ordered combination, the additional limitations do not amount to a claim as a while that is significantly more than the abstract itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: No). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1 and 17.  Furthermore, the dependent claims 2-3, 5-8 and 10-16 and 18-19, and 21 and 23 do not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3,  9, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (US 20170223017), in view of Hoyos (US 20140337930), Dagum (US 20180041408), Mallalieu (US 20060074986), and Kalbfleisch (US 20100131856).
Regarding claim 1, Kohli discloses a method (Fig. 1-3, Showing method of communicating) comprising: 
prompting, using the first computing device, the user to enter user credentials (Fig. 3, 5a and 6a, User prompted to enter for mobile device data, and prompt for user data, 310); 
receiving, using the first computing device, the user credentials from the user (Fig. 3, 312)
and transmitting, from the first computing device over the wireless communication link and to the second computing device, the particular set of user information (Para. 20 and 21, transmitting biometric information back to computer 104).
Kohli fails to disclose establishing, using a first computing device of the user, a local wireless communication link with a second computing device of the user and receiving, over the wireless communication link and from the second computing device, a request for user information corresponding to the user.  However, Dagum discloses a device connected to a local network 120 that works with other devices (125a-125N; Para. 26; Fig. 3, showing performance of connected devices) and display screen 335 can be shown on 105 for any one of devices 310, 315 and 330 (Para. 24). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the link between devices and received request to portray user information between devices.  Doing so allows the user to go between different devices for 
Kohli also discloses an authentication sensor (Several readers in 102, including authenticators 130; Para. 25, Describing sensors; Describing fingerprint sensor 228) database (Para. 18, Discussing a storage device inside mobile phone 102) and one or more processors (Para. 19, Describing processor in mobile phone; Processor 204), but fails to disclose validating, using the first computing device, whether the user credentials permit access to multiple sets of user information corresponding to the user and stored at a secure local database of the first computing device.  However, Hoyos discloses a database internal to a terminal device (Database 185) which is accessible by the terminal device (Fig. 2a, Mobile device 101a); and that the terminal device validates user credentials to permit access to multiple sets of user information that correspond to the user (Fig. 3, 320; Para. 74, Verification at mobile device; Fig. 6a, showing different sets of information for the user 615 and 620).   
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with these features as taught by Hoyos. Doing so helps increase local security of the database as overseen by the terminal device user, and allows initial validation before the user gains access to the terminal device, which helps increase information security if the terminal device is ever compromised (Para. 49, “Preferably, such information is stored on an encrypted data-store that is specifically allocated so as to securely store information collected or generated by the processor executing the secure authentication application”; Para. 74, Additional security).
Modified Kohli fails to disclose responsive to the request and validating the user credentials permit access to the multiple sets of user information.  Official notice is hereby taken 
Modified Kohli also fails to disclose displaying in a user interface at the first computing device the multiple sets of user information as well as multiple  user selectable controls to navigate and select a particular set of user information from the multiple sets of user information, each of the multiple user selectable controls corresponding to one of the multiple sets of user information, and each of the multiple sets of user information including information different from the other sets of the multiple sets of user information.  However, Mallalieu discloses a user interface (Fig. 6) with several different sets of user information (tabs 820, 830, and 840), with selectable controls for each (824 and 826, showing selectable controls for identity information, gender and card ID number) and each set of information shown is shown within each tab (Para. 102, describing pull-down menus for 820, where tab 840 in Fig. 6, which is highlighted, shows same scrollable buttons). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have further modified Kohli with the scrollable different sets of user information in order to allow the user to and view different user information on request at the user interface, as well as making the user interface more efficient. 
Modified Kohli also fails to disclose receiving a user selection of one of the multiple user selectable controls that corresponds to the particular set of user information from the multiple sets of user information stored at the first computing device.  However, Kalbfleisch discloses a 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the user selection of Kalbfleisch.  Doing so allows the system to transfer information between menus or boxes, or between user systems.  
Regarding claim 2, modified Kohli discloses where validating whether the user credentials permit access to multiple sets of user information further comprises validating biometric credentials of the user (Kohli - Para. 12; Para. 13; Fig. 1, 128; Hoyos – Para. 26, Discussing the biometric information being validated by the mobile device; Para. 34; Para. 36; Para. 46, Biometric capture module 172)
Regarding claim 3, modified Kohli discloses where validating the biometric credentials further comprises validating a fingerprint as being associated with the user (Kohli – Para. 25, Sensor 228; Hoyos  - Para. 163, Para. 165, Para. 200)
Regarding claim 9, Kohli discloses a computing device (102 & 200 – Mobile phone) comprising: 
an authentication sensor (Several readers in 102, including authenticators 130; Para. 25, Describing sensors; Describing fingerprint sensor 228);
a secure database (Para. 18, Discussing a storage device inside mobile phone 102); 
one or more processors (Para. 19, Describing processor in mobile phone; Processor 204); 

and one or more computer-readable memory storage devices (Para. 18, Describing storage device (last two sentences) and (206) comprising processor- executable instructions which, responsive to execution by the one or more processors (Para. 20; 206 works with 204), (Fig. 2, 204 and 206 work with 228) comprising: 
receiving, over a communication link and from a second computing device, a request for user information (104; Para. 24, Biometric authentication service system computer prompting “304” the user mobile device to provide information; Received over Internet 108); 
requesting, with the computing device, user credentials to validate access to information corresponding to user and stored at database (Para. 32, user enrollment request from user device; information stored in database 120)
receiving, using the computing device, the user credentials via the authentication sensor (Para. 25, Sensors provide and or obtain user identification data); and  
transmitting, over the communication link and to the second computing device, a particular set of user information (Para. 21, transmitting biometric information back to computer 104).
Kohli fails to disclose user information is stored at the database in the requesting step; and validating, using the computing device, the user credentials permit access to the user information.  However, Hoyos discloses a database internal to a terminal device (Database 185) which is accessible by the terminal device (Fig. 2a, Mobile device 101a); and that the terminal device validates user credentials to permit access to user information (Fig. 3, 320; Para. 74, Verification at mobile device).   
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with these features as taught by Hoyos. Doing so helps increase local security of the database as overseen by the terminal device user, and allows initial  (Para. 49, “Preferably, such information is stored on an encrypted data-store that is specifically allocated so as to securely store information collected or generated by the processor executing the secure authentication application”; Para. 74, Additional security).
Kohli fails to disclose establishing, using a first computing device of the user, a local wireless communication link with a second computing device of the user and receiving, over the wireless communication link and from the second computing device, a request for user information corresponding to the user.  However, Dagum discloses a device connected to a local network 120 that works with other devices (125a-125N; Para. 26; Fig. 3, showing performance of connected devices) and display screen 335 can be shown on 105 for any one of devices 310, 315 and 330 (Para. 24). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the link between devices and received request to portray user information between devices.  Doing so allows the user to go between different devices for purposes of access and information display, giving the system advanced accessibility between devices.  
Kohli also discloses an authentication sensor (Several readers in 102, including authenticators 130; Para. 25, Describing sensors; Describing fingerprint sensor 228) database (Para. 18, Discussing a storage device inside mobile phone 102) and one or more processors (Para. 19, Describing processor in mobile phone; Processor 204), but fails to disclose validating, using the first computing device, whether the user credentials permit access to multiple sets of user information corresponding to the user and stored at a secure local (Database 185) which is accessible by the terminal device (Fig. 2a, Mobile device 101a); and that the terminal device validates user credentials to permit access to multiple sets of user information that correspond to the user (Fig. 3, 320; Para. 74, Verification at mobile device; Fig. 6a, showing different sets of information for the user 615 and 620).   
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with these features as taught by Hoyos. Doing so helps increase local security of the database as overseen by the terminal device user, and allows initial validation before the user gains access to the terminal device, which helps increase information security if the terminal device is ever compromised (Para. 49, “Preferably, such information is stored on an encrypted data-store that is specifically allocated so as to securely store information collected or generated by the processor executing the secure authentication application”; Para. 74, Additional security).
Modified Kohli fails to disclose responsive to the request and validating the user credentials permit access to the multiple sets of user information.  Official notice is hereby taken that the concept of requesting and validating user credentials to permit access to multiple sets of user information, is old and well known.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of filing to modify Kohli with these features in order to ensure the correct user has access to sensitive user information to make selections. 
Modified Kohli also fails to disclose displaying in a user interface at the first computing device the multiple sets of user information as well as multiple  user selectable controls to navigate and select a particular set of user information from the multiple sets of user information, each of the multiple user selectable controls corresponding to one of the multiple sets of user 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have further modified Kohli with the scrollable different sets of user information in order to allow the user to and view different user information on request at the user interface, as well as making the user interface more efficient. 
Modified Kohli also fails to disclose receiving a user selection of one of the multiple user selectable controls that corresponds to the particular set of user information from the multiple sets of user information stored at the first computing device.  However, Kalbfleisch discloses a drop-down menu that deploys when a user information oriented user interface is selected (414, in window 413; Para. 62; 414 boxes can also be selected). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the user selection of Kalbfleisch.  Doing so allows the system to transfer information between menus or boxes, or between user systems.  
Regarding claim 13, modified Kohli discloses where the database is configured to store at least one of: credit card information (Kohli - Para. 15, Discussing user as a person that owns a credit card account; Hoyos – Para. 72, Transaction numbers being credit card numbers). 
Regarding claim 14, modified Kohli fails to disclose the computing device comprises wireless communication components to establish the communication link as a Bluetooth communication link.  However, Hoyos teaches that the mobile phone as a communication interface can use Bluetooth cellular technology (Para. 59 & 65). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the Bluetooth capability of Hoyos.  Doing so increases the connectivity capability of the computing device with other potential computing devices, private networks, or the internet, and improve flexibility of the computing device (Para. 59 and 65).
Regarding claim 16, modified Kohli discloses where the computing device comprises a mobile phone (Para. 16, Fig. 2, Mobile device 102/202). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli (US 20170223017), in view of Hoyos (US 20140337930), Dagum (US 20180041408), Mallalieu (US 20060074986), and Kalbfleisch (US 20100131856), as applied to claim 9 above, further in view of Ward (US 20160080525).  
Regarding claim 15, modified Kohli fails to disclose synchronizing, using the communication link, with the second computing device using a trust engine module However, Ward teaches that a computer device might contain a trust engine (150) (Para. 20), to establish a trust relationship (Para. 3), between separate devices that are connected by the internet (Para. 20).  
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the trust engine synchronization of Ward. Doing so . 
Claim 5, 7, 8 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (US 20170223017), in view of Hoyos (US 20140337930), Dagum (US 20180041408), Mallalieu (US 20060074986), and Kalbfleisch (US 20100131856), as applied to claim 1 above, further in view of Van Os et al. (US 20180082282). 
Regarding claim 5, modified Kohli discloses the computing device that is capabale of requesting, validating, responding and transmitting information from a database to another computer terminal, but fails to disclose where transmitting the particular set of user information further comprises: displaying a prompt to confirm transmitting the particular set of user information; receiving input confirming to transmit the particular set of user information; and responsive to receiving the input, performing the transmitting.  However, Van Os discloses that a computer device that can: displaying a prompt to confirm transmitting the particular set of user information (Fig. 7L and 7M; Para. 280 and 281, Discussing mobile phone displaying “transfer” function button and directions to “Place card on flat surface and rest phone on card to transfer value from card”); receiving input confirming to transmit the particular set of user information (Fig. 7N, User inputs credit card 710 to transmit available balance on card, Para. 280); and responsive to receiving the input, performing the transmitting (Fig. 7P, Transfer complete, Fig. 8B, Letter A, 820 to 824; Also, Fig. 6, Para. 241-246, Communication between 100 and 500 via Bluetooth communication 608).  
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the display prompt, receive input and performing transmitting. Doing so allows the mobile phone and computer terminal to initiate proper security 
Regarding claim 7, Kohli discloses the computing device that is capable of requesting, validating, responding and transmitting information from a database to another computer terminal, but fails to disclose displaying a selectable control for entering additional user information; and Page 43 of 49MotorolaMM02208-US-NPresponsive to receiving the additional user information via the selectable control, transmitting the additional user information to the second computing device.  However, Van Os discloses displaying at a computing device selectable control for entering additional user information (Fig. 7F-H, Buttons are selectable and can enter additional user accounts); and Page 43 of 49MotorolaMM02208-US-NPresponsive to receiving the additional user information via the selectable control, transmitting the additional user information to the second computing device (Function 7F-7H can be completed multiple times which would include “additional information”; If additional information is validated, then system moves to Fig. 7N, User inputs credit card 710 to transmit available balance on card, Para. 280; Fig. 7P, Transfer complete, Fig. 8B, Letter A, 820 to 824; Also, Fig. 6, Para. 241-246, Communication between 100 and 500 via Bluetooth communication 608; User interface Fig. 17C showing balance that pertains to all devices linked, including the first and second device; balance is information associated with the online transaction; Para. 557-559, Discussing options to add value to transaction value which represents “information associated with the online transaction”).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the display prompt, selectable control, receive input and performing transmitting.  Doing so allows the user to enter new information, as it becomes 
Regarding claim 8, modified Kohli fails to disclose displaying, in a user interface, a summary of an online transaction associated with the second computing device.  However, Van Os discloses displaying, in a user interface (Fig. 7P) at a computing device, information describing an online transaction associated with the second computing device (Showing balance 736D which is a summary of an online transaction after the transfer and is associated with the second computing device; Fig. 6, Para. 241-246, Communication between 100 and 500 via Bluetooth communication 608;User interface Fig. 17C showing balance that pertains to all devices linked, including the first and second device; balance is information associated with the online transaction; Para. 557-559, Discussing options to add value to transaction value which represents “information associated with the online transaction”). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the ability to display the summary on a second computer of the online transaction. Doing so allows the financial institution or holder of the second computer to know details on a particular transaction, and whether a specific transfer has been completed or not. 
Regarding claim 12, modified Kohli fails to disclose receiving, over the communication link and from the second computing device, information associated with an online transaction; and Page 45 of 49MotorolaMM02208-US-NPdisplaying in the user interface the information associated with the online transaction.  However, Van Os teaches that a second computer (Fig. 6) can receive information related to an online transaction (Para. 5, 32) over a communication link (Fig. 6), and displaying in the user interface at a computing device the information associated with the online transaction (User interface Fig. 17C showing balance that pertains to all devices linked, including the first and second device; balance is information associated with the online transaction; Para. 557-559, Discussing options to add value to transaction value which represents “information associated with the online transaction”).  
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the ability to display and transfer online transaction information from a second to a first computing device.  Doing so permits different users of computing devices to know if the online transaction was successful, and the amount that is correctly transferred following the transfer. 
Regarding claim 21, Kohli discloses the computing device that is capable of requesting, validating, responding and transmitting information from a database to another computer terminal, but fails to disclose displaying a selectable control for entering additional user information; and Page 43 of 49MotorolaMM02208-US-NPresponsive to receiving the additional user information via the selectable control, transmitting the additional user information to the second computing device.  However, Van Os discloses displaying at a computing device selectable control for entering additional user information (Fig. 7F-H, Buttons are selectable and can enter additional user accounts); and Page 43 of 49MotorolaMM02208-US-NPresponsive to receiving the additional user information via the selectable control, transmitting the additional user information to the second computing device (Function 7F-7H can be completed multiple times which would include “additional information”; If additional information is validated, then system moves to Fig. 7N, User inputs credit card 710 to transmit available balance on card, Para. 280; Fig. 7P, Transfer complete, Fig. 8B, Letter A, 820 to 824; Also, Fig. 6, Para. 241-246, Communication between 100 and 500 via Bluetooth communication 608; User interface Fig. 17C showing balance that pertains to all devices linked, including the first and second device; balance is information associated with the online transaction; Para. 557-559, Discussing options to add value to transaction value which represents “information associated with the online transaction”).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the display prompt, selectable control, receive input and performing transmitting.  Doing so allows the user to enter new information, as it becomes available, as well as enter information necessary before transferring, in case the additional user information fails to match the credential information, allowing the user multiple attempts. 
Regarding claim 23, modified Kohli fails to disclose wherein transmitting the particular set of user information further comprises: displaying a prompt to confirm transmitting the particular set of user information; receiving input confirming to transmit the particular set of user information; and responsive to receiving the input, performing the transmitting.
Official notice is herby taken that the concept of displaying a prompt, receiving input, and perform transmission after receiving input is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with these features in order to ensure greater security measures before transmission of the user information between devices. 
Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (US 20170223017), in view of Hoyos (US 20140337930), Dagum (US 20180041408), Mallalieu (US 20060074986), and Kalbfleisch (US 20100131856), in view of claim 9, further in view of Stuntebeck (US 20170374074) and Sykora (20170357967). 
Regarding claim 10 and 11, modified Kohli fails to disclose where the authentication sensor comprises a Finger Print Sensor (FPS), and where validating the user credentials (230) and teaches that the fingerprint sensor (230) authenticates the user (180) through Figure 1 (Para. 24, Authentication module 150 using keys), then the user is granted access.  
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the fingerprint sensor of Stuntebeck. Doing so creates greater security for access to files, because if the user removes their finger from the sensor, then the display discontinues showing the contents of a file (Para. 16). 
Modified Kohli also fails to disclose that the FPS matches specifically a previous fingerprint.  However, Sykora discloses an FPS being matched with a previous fingerprint (Para. 25, SEP 114 comparing previous fingerprint to new fingerprint). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Kohli with the FPS fingerprint match with past fingerprint data. Doing so ensures authentication between the current user and previously filed and stored information of the user. 
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
On page 14-15, applicant argues that the claims pertain to an improvement in the functioning of the computer itself, and are thus integrated into a practical application (Step 2A2).  Examiner disagrees.  Unlike Enfish, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. Therefore, based on the similarity of the concept described in Step 2A: Yes).  The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. The Federal Circuit cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention.  
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.
In the instant claims, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
Regarding the 103 rejection, the arguments are moot in light of the new grounds of rejection above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691